Citation Nr: 0706559	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-06 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for type II diabetes, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the benefit sought.   


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam

2.  The veteran is not shown to have been exposed to 
herbicides.

2.  Diabetes mellitus was initially diagnosed many years 
after service, and is not the result of an injury or disease 
sustained in service.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated 
by service, to include exposure to herbicides therein.  38 
U.S.C.A. §§ 101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.313 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The record reflects that on several 
occasions, the veteran was provided with information 
regarding VCAA, including in April 2002, January 2003 and 
March 2006.  In correspondence received from the veteran in 
March 2006, he acknowledged receipt of VCAA information and 
indicated that he had nothing further to submit.

The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate his 
claims.  His service medical records and all identified and 
authorized post-service medical records relevant to the issue 
on appeal have been requested or obtained.  Further attempts 
to obtain additional evidence would be futile.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The veteran was provided with such notice in March 
2006.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006). 

Certain disorders associated with herbicide agent exposure in 
service, including type II diabetes mellitus, may be presumed 
service connected.  See 38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).  Veterans diagnosed with an 
enumerated disease who, during active service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307.

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

The veteran's Airman Military Record (AF Form 7) documents 
that the veteran saw service with the U.S. Air Force and was 
stationed in Texas, Mississippi, Alaska and Minnesota, where 
he asserts that he was exposed to herbicides.  He 
additionally claims being temporarily assigned in Vietnam for 
a brief period to repair some radar equipment and he 
additionally asserts exposure during such assignment.  A May 
2002 service department report noted, in essence, that there 
was no evidence the veteran had any service in Vietnam.  A 
follow-up request for verification of service assignments and 
foreign service completed in August 2003, likewise failed to 
support the service in Vietnam and/or exposure to herbicides.  

In this case, service medical records are negative for 
complaint, diagnosis, or treatment related to diabetes 
mellitus.  A urinalysis obtained in conjunction with the 
veteran's August 1970 separation physical examination was 
negative for the presence of sugar in the urine.  

VA medical records show a history of diabetes mellitus in 
October 2001.  Records include outpatient treatment records 
from March 2002 that include an assessment of type II 
diabetes mellitus without opinion as to etiology.

Based upon the evidence of record, the Board finds the 
veteran's diabetes mellitus was not present during active 
service and that it was not incurred as a result of service.  

There is also no probative evidence demonstrating the 
veteran's diabetes mellitus is related to an established 
event, injury, or disease in service and no competent 
evidence indicating the disorder was incurred as a result of 
the possible exposure to Agent Orange as described by the 
veteran.  

While the veteran may sincerely believe his type II diabetes 
was incurred as a result of service, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Service connection for type II diabetes is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


